Case 2:19-cv-08185-GW-PJW Document 25 Filed 04/06/20 Page 1 of 6 Page ID #:298



    1 Meir J. Westreich [CSB 73133]
      Attorney at Law
    2 221 East Walnut, Suite 200
      Pasadena, California 91101
    3 626.676.3585
      meirjw@aol.com
    4
    5   Attorney for Plaintiffs
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10
   11    EDWARD HELDMAN III;                   )   Case No. 2:19-cv-08185-GW-PJW
   12     COMEDYMX, INC., a                    )
          Nevada Corporation; and              )   PLAINTIFFS’ RESPONSE TO ORDER
   13     COMEDYMX, LLC, a                     )   TO SHOW CAUSE RE DIVERSITY
          Delaware Limited                     )   JURISDICTION; DECLARATION OF
   14     Liability Company,                   )   EDWARD HELDMAN
                                               )
   15                              Plaintiffs, )
                                               )   Hearing: April 9, 2020
   16    v.                                    )   Time:    10:00 a.m.
                                               )
   17    LARRY ZERNER,                         )
                                               )
   18                             Defendant. )

   19                                             I.
               THE RULES GOVERNING EVALUATION OF DIVERSITY
   20              JURISDICTION INVOLVING ENTITY PLAINTIFFS
              “The party asserting federal jurisdiction has the burden of showing the case
   21
        meets the statutory requirements for the exercise of federal jurisdiction and therefore
   22
        belongs in federal court.” Lewis v. Verizon Communications, Inc., 627 F.3d 395, 399
   23
        (9th Cir. 2010). The test for determining domicile as part of a diversity analysis is
   24
        made at the point of the filing of the action. See Lew v. Moss, 797 F.2d 747, 750 (9th
   25
        Cir. 1986). Per this Court, for the purposes of determining diversity, “an LLC is a
   26
        citizen of every state of which its owners/members are citizens.” Johnson v. Columbia
   27
        Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (likening LLC to LP).
   28
                     “A limited partnership or a corporation is a citizen of (1) the state under
                        RESPONSE TO ORDER TO SHOW CAUSE RE DIVERSITY JURISDICTION
Case 2:19-cv-08185-GW-PJW Document 25 Filed 04/06/20 Page 2 of 6 Page ID #:299



    1               whose laws it is organized or incorporated; and (2) the state of its
    2               ‘principal place of business.’ 28 U.S.C. § 1332(c)(1). In this circuit, we
    3               apply two tests to determine the state of a corporation or partnership's
    4               principal place of business. First we apply the ‘place of operations’ test.
    5               Under that test, a corporation's principal place of business is the state
    6               containing’ ‘a substantial predominance of corporate operations.’”
    7               [Citation]. If no state contains a ‘substantial predominance’ of corporate
    8               operations, we apply the ‘nerve center’ test, which locates the
    9               corporation's principal place of business in the state where ‘the majority
   10               of its executive and administrative functions are performed.’ [Citation].”
   11   Davis v. HSBC Bank Nevada, N.A., 557 F.3d 1026, 1028-29 (9 th Cir. 2009).
   12               “The ‘nerve center’ test should be used only when no state contains a
   13               substantial predominance of the corporation's business activities.
   14               [Citation]. Thus, the Ninth Circuit applies the place of operations test
   15               unless the plaintiff shows that its activities do not substantially
   16               predominate in any one state.”
   17   Tosco Corp. v. Communities for a Better Environ., 236 F.3d 495, 500 (9th Cir. 2001).
   18               “We employ a number of factors to determine if a given state contains
   19               a substantial predominance of corporate activity, including: ‘the location
   20               of employees, tangible property, production activities, sources of
   21               income, and where sales take place.’ [Citation].                Substantial
   22               predominance does not require the majority of the corporation's
   23               operations to occur in a single state, but the corporation's activity in one
   24               state must be ‘substantially larger’ than the corporation's activity in any
   25               other state. [Citation].”
   26   Davis, 557 F.3d at 1028-29.
   27               “[D]etermining whether a corporation's business activity substantially
   28               predominates in a given state plainly requires a comparison of that
                       RESPONSE TO ORDER TO SHOW CAUSE RE DIVERSITY JURISDICTION
                                                  2
Case 2:19-cv-08185-GW-PJW Document 25 Filed 04/06/20 Page 3 of 6 Page ID #:300



    1                corporation's business activity in the state at issue to its business activity
    2                in other individual states. [Citation]. “Thus, ‘substantial pre-dominance’
    3                does not require the majority of a corporation's total business activity to
    4                be located in one state, but instead, requires only that the amount of
    5                corporation's business activity in one state be significantly larger than
    6                any other state in which the corporation conducts business.
    7                       “The Ninth Circuit employs a number of factors to determine if a
    8                given state contains a substantial predominance of corporate activity,
    9                including the location of employees, tangible property, production
   10                activities, sources of income, and where sales take place. [Citation].”
   11   “Tosco Corp., 236 F.3d at 500.
   12                                            II.
                           FACTS ESTABLISHED BY PLAINTIFFS’
   13                            SUPPORTING DECLARATION
              Plaintiffs have shown the following facts regarding the Plaintiffs’ corporate and
   14
        LLC plaintiffs operations, by the following Declaration of Plaintiff Edward Heldman,
   15
        all of which apply as of the date of filing this action and at all times since then.
   16
        A.    CITIZENSHIP OF LLC OWNERS/MEMBERS
   17
              Plaintiffs are Edward Heldman; Comedymx, Inc., a Nevada corporation
   18
        [“Corporation”]; and Comedymx, LLC, a Delaware limited liability company
   19
        [“LLC”]. Plaintiff Heldman is the sole owner/member of the LLC; is President and
   20
        sole officer/director of the Corporation; and is domiciled and resides in Arizona.
   21
        B.    PLACE OF OPERATIONS TEST FOR CORPORATION AND LLC
   22
              The Company business address for both the Nevada Corporation and Delaware
   23
        LLC is the former’s corporate address at 123 West Nye Lane, Suite 129, Carson City,
   24
        NV 89706, which is the address on the Company letterhead and is where mail is
   25
        received, then forwarded to Plaintiff. The Company is in the business of video
   26
        publishing and distribution. Most Company business is conducted on the internet.
   27
   28

                        RESPONSE TO ORDER TO SHOW CAUSE RE DIVERSITY JURISDICTION
                                                    3
Case 2:19-cv-08185-GW-PJW Document 25 Filed 04/06/20 Page 4 of 6 Page ID #:301



    1         A majority of the Company executive and administrative functions are
    2   performed directly by Plaintiff under his final management authority; and he handles
    3   all company production activities, sources of income, and sales initiated and
    4   consummated via internet activities. The remaining subordinate financial functions
    5   – a minority of the Company executive and administrative functions – are handled by
    6   a New Jersey accountant and CPA, acting under his supervision and final management
    7   authority. Plaintiffs’ corporate and LLC finances are handled on a day-to-day basis
    8   by an accountant / CPA in New Jersey, who is a contract employee with the title of
    9   business manager, but id subject to oversight and final say of Plaintiff Heldman. There
   10   are also two independent contractors from New Jersey and Minnesota who provide
   11   technical assistance, also subject to supervision of Plaintiff Heldman.
   12         None of the Company production, sales, financial, executive or administrative
   13   functions are performed in California, and no Company officer, director, shareholder,
   14   manager, owner/member, employee or contractor is located or operates in California.
   15   C.    NERVE CENTER TEST FOR CORPORATION AND LLC
   16         A majority of the corporate and LLC executive and administrative functions are
   17   performed by Plaintiff Heldman, except some financial functions by the New Jersey
   18   accountant, though still under the supervision and oversight of Plaintiff. The
   19   accountant / business manager, though handling accounting related activities, is not
   20   an officer, director or shareholder of the corporation, or a manager or owner/member
   21   of the LLC, and all management/executive decisions are made by Plaintiff Heldman.
   22                                      CONCLUSION
   23         Plaintiffs respectfully urge this Court to dissolve its Order to Show Cause.
   24   Dated: April 6, 2020                    Respectfully submitted,
   25                                                 s/ Meir J. Westreich
                                                ____________________________
   26                                           Meir J. Westreich
   27                                           Attorney for Plaintiffs

   28

                        RESPONSE TO ORDER TO SHOW CAUSE RE DIVERSITY JURISDICTION
                                                   4
Case 2:19-cv-08185-GW-PJW Document 25 Filed 04/06/20 Page 5 of 6 Page ID #:302



    1                     DECLARATION OF EDWARD HELDMAN
    2         1. I am a Plaintiff herein along with Plaintiff Comedymx, Inc., a Nevada
    3   corporation [“Corporation”], and Plaintiff Comedymx, LLC, a Delaware limited
    4   liability company [“LLC”] [collectively, though not formally connected, referred to
    5   herein as “Company”].
    6         2. I am personally familiar with the operation of the Company and can testify
    7   by personal knowledge to each and all of the following, which in all respects is/are
    8   true from the date of filing of this action and at all times since then.
    9         3. I am domiciled and reside in Arizona.
   10         4. I am corporate President and sole director/officer of Plaintiff Nevada
   11   Corporation; and Manager and sole owner/member of Plaintiff Delaware LLC.
   12         5. The Company business address for both the Nevada Corporation and
   13   Delaware LLC is the former’s corporate address at 123 West Nye Lane, Suite 129,
   14   Carson City, NV 89706, which is the address on our Company letterhead and is where
   15   Company mail is received, then forwarded to me in Arizona.
   16         6. The Company and I are in the business of video publishing and distribution.
   17   Most of our Company business is conducted on the internet.
   18         7. A majority of the Company executive and administrative functions are
   19   performed directly by me under my final management authority. The remaining
   20   subordinate financial functions      – a minority of the Company executive and
   21   administrative functions – are handled by a New Jersey accountant and CPA, acting
   22   under my supervision and final management authority.
   23         8. The accountant / CPA, in New Jersey, is an independent contractor with the
   24   title of “business manager”[and is also a family member], and his position is a staff
   25   function subject to my management and supervisory oversight, i.e. he is not an LLC
   26   manager or owner/member; nor is he a corporate officer or shareholder. I have final
   27   authority on all financial matters, and all executive decisions are made by me.
   28

                        RESPONSE TO ORDER TO SHOW CAUSE RE DIVERSITY JURISDICTION
                                                   5
Case 2:19-cv-08185-GW-PJW Document 25 Filed 04/06/20 Page 6 of 6 Page ID #:303



    1         9.   Technical production and design assistance is also provided via an
    2   independent contractor from New Jersey, who provides art work; and via an
    3   independent contractor from Minnesota, who provides video work. They work under
    4   my supervision and guidance, and we usually exchange work via internet.
    5         10. None of the Company production, sales, financial, executive or
    6   administrative functions are performed in California, and no Company officer,
    7   director, shareholder, manager, owner/member, employee or contractor is located or
    8   operates in California. The retention of California counsel was solely a function of
    9   necessary legal representation and/or action involving arms-length dealings with
   10   California defendants.
   11         I declare under penalty of perjury under the laws of the State of Arizona that
   12   the above is true and correct. Executed on April 6, 2020, at Phoenix, Arizona.
   13                                                 [Edward Heldman]
   14                                               [Original on File with Counsel]
                                               ________________________________
   15                                          Edward Heldman
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                       RESPONSE TO ORDER TO SHOW CAUSE RE DIVERSITY JURISDICTION
                                                  6
